DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/546,938 filed 08/21/2019.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (“A GAN-based Feature Generator for Table Detection”; 2019 International Conference on Document Analysis and Recognition (ICDAR); Year: 2019; Conference Paper | Publisher: IEEE; Cited by: Papers (9)).

	With respect to claim 1 Li et al. teaches A processor-implemented method (Page 764, left column), comprising: 
associating a first set of tables with a second set of tables to form a plurality of table pairs that includes tables with lines and tables without lines (mapping/associating/pairing tables without ruling lines and real images of tables/tables with some lines out of plurality of datasets of plurality of images/tables (Page 763, right column; Page 764, right column; Page 767, left column)); 
training a conditional generative adversarial network (cGAN), using the plurality of table pairs, to produce a trained cGAN (using feature generative adversarial network/fGAN/cGAN to train feature generative adversarial network/fGAN/cGAN to output trained fGAN/cGAN/models (Page 764, right column; Page 765, left column)); 
identifying, using the trained cGAN, a plurality of lines for overlaying onto a lineless table (searching/identifying for lines using trained fGAN/cGAN/models (Page 764, left column)); and 
overlaying the plurality of lines onto the lineless table to produce a lined table (producing model with generator/lined table with overlying lines on plurality of tables without lines (Page 767, right column; Figures 6, 7)).
	With respect to claims 2-8 Li et al. teaches:
Claim 2: wherein the first set of tables includes a plurality of table images (Page 764, right column).
Claim 3: wherein the first set of tables includes a plurality of table images, the method further comprising: converting the plurality of table images into a binary format based on an adaptive threshold (Page 765, left column).
Claim 4: wherein the cGAN is a supervised GAN (Page 763, right column; Page 765, left column).
Claim 5: wherein the cGAN includes a generative algorithm and a discriminative algorithm, the discriminative algorithm configured to authenticate table pairs from the plurality of table pairs based on a predicted table produced by the generative algorithm (Page 764, right column; Page 765, left column, right column).
Claim 6: wherein the cGAN includes a discriminative algorithm, the method further comprising calculating a quality metric via the discriminative algorithm based on an initial table from the first set of tables (Page 765, left column, right column).
Claim 7: wherein: the cGAN includes a discriminative algorithm, the method further comprising calculating a quality metric via the discriminative algorithm based on an initial table from the first set of tables, and the quality metric is passed as an input to a generative algorithm of the cGAN during the training of the cGAN (Page 765, left column, right column; Page 764, right column).
Claim 8: wherein: the cGAN includes a generative algorithm and a discriminative algorithm, the discriminative algorithm configured to authenticate table pairs from the plurality of table pairs based on a predicted table produced by the generative algorithm, each of the generative algorithm and the discriminative algorithm includes at least one convolutional neural network layer (Page 764, right column; Page 765, left column).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claims 1-8 above, and further in view of Chang et al. (US Patent Application Publication 20220058839).
With respect to claim 9 Lin et al. teaches A processor-implemented method (Page 764, left column), comprising: 
generating training data, via a processor (using computer implemented feature generative adversarial network/fGAN/cGAN to train feature generative adversarial network/fGAN/cGAN to output trained fGAN/cGAN/models (Page 766, right column; Page 765, left column)), the training data including: 
a first dataset including at least one of lineless formatted data or partially lined formatted data (tables/first dataset without ruling lines (Page 763, right column)), and 
a second dataset including formatted data with format lines, the second dataset being associated with the first dataset (mapping/associating without ruling lines/first dataset without lines and real images of tables/tables with lines out of plurality of datasets of plurality of images/model with generator/tables with lines (Page 767, right column; Figures 6, 7)); and 
training an artificial neural network (ANN) using the training data based on a local visual structure of the training data and a global visual structure of the training data, to produce a trained ANN configured to predict line placement for at least one of a lineless table or a partially lined table (using feature generative adversarial network/fGAN/cGAN to train feature generative adversarial network/fGAN/cGAN to output trained fGAN/cGAN/models (Page 764, right column; Page 765, left column), wherein trained fGAN/cGAN/models predicts lines positions in the tables considers fully convolutional neural network/global visual structure and/or localized features/local visual structure  (Page 763, left column; Page 764, left column;  Page 765, right column)).
While Li et al. discloses GAN-based feature generator for recognition tables in a digital documents, which are known as a computer implemented analysis, Li et al. lacks specifics regarding processor and artificial neural networks. Chang et al. teaches cGAN being presented by discriminator 122 and generator 124, wherein generator includes model, such as neural network implemented on a computer comprising processors (paragraphs [0054], [0037], [0078])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Chang et al. to teach specific subject matter Li et al. does not teach, because it provides the generator 124 to more accurately estimate selective images from nonselective images (paragraph [0040]).
With respect to claim 14 Li et al. teaches A system, comprising: 
a processor (Page 766, right column); and 
a memory storing instructions executable by the processor (Page 766, left column) to: 
receive a first table that is one of a lineless table or a partially lined table (tables without ruling lines (Page 763, right column; Page 764, right column)); and
generate a second table that is a lined table based on the first table and using a trained neural network model that predicts line placement based on structural attributes of the first table (generate/producing model with generator/lined table with overlying lines on plurality of tables without lines using trained fGAN/cGAN/models (Page 767, right column; Figures 6, 7)).
While Li et al. discloses GAN-based feature generator for recognition tables in a digital documents, which are known as a computer implemented analysis, Li et al. lacks specifics regarding processor, memory storing executable instructions, and artificial neural networks. Chang et al. teaches cGAN being presented by discriminator 122 and generator 124, wherein generator includes model, such as neural network (paragraphs  [0037], [0078]) implemented on computer system comprising at least one processor, memory storing computer-executable instructions (paragraphs [0054], [0066]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Chang et al. to teach specific subject matter Li et al. does not teach, because it provides the generator 124 to more accurately estimate selective images from nonselective images (paragraph [0040]).
With respect to claims 11, 13, 15-16, 18-20 Li et al. teaches:
Claim 11: wherein the ANN includes at least one generative algorithm and at least one discriminative algorithm (Page 764, left column).
Claim 13: wherein the training the ANN includes generating a predicted table based on the first dataset and the second dataset (Page 763, right column; Page 764, right column).
Claim 15: wherein the trained neural network model is a cGAN (Page 764, left column, right column).
Claim 16: wherein the generating the second table includes determining at least one predicted line and superimposing the predicted line onto an image of the first table (Page 767, right column; Figures 6, 7).
Claim 18: wherein: the trained neural network model is a cGAN that includes a multiresolution generative network and a multiresolution discriminative network; and the structural attributes of the first table include global visual structural attributes of the first table and local visual structural attributes of the first table (Page 765, right column).
Claim 19: wherein: the trained neural network model is a cGAN that includes at least one convolutional neural network layer (Page 764, right column).
Claim 20: wherein: the trained neural network model is a cGAN that includes at least one convolutional neural network layer, the at least one convolutional neural network layer includes an at least convolutional neural network layer, and the structural attributes of the first table include at least one of global visual structural attributes of the first table or local visual structural attributes of the first table (Page 764, left column, right column; Page 765, left column, right column; Page 763, left column).
	With respect to claims 10, 12, 17 Chang et al. teaches:
Claim 10: wherein the ANN is a conditional generative adversarial network (cGAN) (paragraph [0037], [0078]).
Claim 12: wherein: the ANN is a conditional generative adversarial network (cGAN), the cGAN is a supervised GAN (paragraphs [0037], [0078]).
Claim 17: wherein the memory further stores instructions executable by the processor to send a signal to cause display of the second table within a graphical user interface (GUI) (paragraphs [0064], [0075]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Chang et al. to teach specific subject matter Li et al. does not teach, because it provides the generator 124 to more accurately estimate selective images from nonselective images (paragraph [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/23/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851